PER CURIAM.
Billy Thomas Long appeals the summary denial of- his motion for jail credit. The records attached to the court’s order refute Long’s allegation that he is entitled to 103 days of jail credit in addition to the 96 days awarded at sentencing. However, this court notes that - there has been a mathematical error and Long is entitled to a total of 97 days credit. Accordingly, the denial of the motion to correct illegal sentence is reversed and this matter is remanded to the trial court to enter a corrected sentencing order awarding a total of 97 days jail credit. The appellant need not be present for the entry of the sentence upon remand.
Reversed and remanded for the entry of a corrected sentence.
SCHOONOVER, A.C.J., and PARKER and LAZZARA, JJ., concur.